United States Securities and Exchange Commission October 14, 2010 Page 1 Incoming, Inc. 244 Fifth Avenue, V235 New York, NY 10001 October 14, 2010 United States Securities and Exchange Commission treet N.E. Washington, D.C. 20549-3561 RE:Incoming, Inc. Item 4.02 Form 8-K Filed October 5, 2010 File No. 000-53616 Ladies and Gentlemen: We refer to Raj Rajan’s letter dated October 6, 2010 which sets forth the comments of the staff of the Securities and Exchange Commission (the “Staff”) for Incoming, Inc. (the “Company”) regarding the Form 8-K filed with the Securities and Exchange Commission on October 5, 2010 (the “Form 8-K”).Please find our responses to the Staff’s comments below.For your convenience, we have copied the comment in Raj Rajan’s letter immediately preceding our response thereto. Form 8-K 1.Please revise to provide additional details regarding the nature of the accounting error identified in your filings and the cause of this error.Your revised disclosure should also explain the effect of the accounting error on your previously issued financial statements.Refer to Item 4.02(a) of Form 8-K. Response: The Company intends to file a Form 8-K/A by Wednesday, October 20, 2010 to describe the nature and cause ofthe accounting errors made. These errors related to recordingvarious transactions as brokered sales rather than as direct sales. United States Securities and Exchange Commission October 14, 2010 Page 2 In response to the Staff’s request, the Company acknowledges the following: · The Company is responsible for the adequacy and accuracy of the disclosure in the filings; · Staff comments or changes to disclosures in response to Staff comments do not foreclose the Commission from taking any action with respect to the filing; and · The Company may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions, please do not hesitate to call me at (917)210-1074. Sincerely, Incoming, Inc. /s/ Victor AbiJaoudi II Victor AbiJaoudi II Chief Operating Officer and President October 14, 2010
